Case 8:20-mc-00127-JLS-JDE Document 13-4 Filed 12/29/20 Page 1 of 4 Page ID #:1285




                         Exhibit B
Case 8:20-mc-00127-JLS-JDE Document 13-4 Filed 12/29/20 Page 2 of 4 Page ID #:1286



   Writer’s Direct Dial: 214-785-6683
   Writer’s Email: hpalmer@bcpc-law.com




                                                           December 29, 2020


   VIA EMAIL

   Maissa Chouraki-Lewin
   Warren Lex LLP
   2261 Market Street, No. 606
   San Francisco, California, 94114
   maissa@warrenlex.com

            Re:       HMD Global Oy v. Acacia Research Corporation, Case No. 8:20-mc-00127 (C.D.
                      California)

   Dear Maissa:

          I write in response to your letter of December 29 and HMD Global Oy’s (“HMD”)
   December 21 Motion to Compel Production of Documents from Acacia Research Corporation
   (“Acacia”), Application for Leave to File Under Seal Portions of Motion, and the exhibits
   designated by CCE as confidential filed in support. See Dkt. Nos 1-3 (“Moving Papers”).

            Within your letter and your Moving Papers, HMD contends the Central District of
   California must decide whether the materials that the Eastern District of Texas allowed HMD to
   utilize in support of its discovery motion are sealable. But this is not an open question. The Eastern
   District of Texas’s December 16, 2020 Order decided this and required the documents at issue to
   be filed under seal; additionally, it limited the purpose for which the materials could be used as only
   for “that Court’s resolution of this discovery dispute.” See Cellular Communications Equipment
   LLC v. HMD Global Oy, C.A. No. 2:20-cv-00078- JRG, Dkt. No. 78 (“E.D. Texas Order”) at 2.

           By filing these documents in the Central District, HMD was required to comply with C.D.
   Cal. Local Rule 79-5.2.2(c) and under the title of each document include the language: “Filed under
   seal pursuant to the order of the District Court for the Eastern District of Texas dated December 16,
   2020.” 1

          Instead of complying with the E.D. Texas Order and this Rule, HMD provided the Court
   the documents at issue under a provision of the Local Rules directed to documents which are only
   presumed confidential because they are designated as such under a protective order. See Cal. Local
   Rule 79-5.2.2(b). By proffering Cellular Communications Equipment LLC’s (“CCE”) confidential
   documents in this manner, HMD attempts to put before the court in the Central District the question

   1
     As the E.D. Texas Order also required HMD to furnish a copy of the E.D. Texas Order to the Clerk of the Court for
   the Central District of California, best practices would dictate further identifying the docket identification number
   within the L.R. 79-5.2.2(c) identifier, i.e. “Filed under seal pursuant to the order of the District Court for the Eastern
   District of Texas dated December 16, 2020 provided herewith as Dkt. No [].”
Case 8:20-mc-00127-JLS-JDE Document 13-4 Filed 12/29/20 Page 3 of 4 Page ID #:1287

   Page 2



   of whether CCE appropriately designated its documents as confidential, which directly violates the
   E.D. Texas Order. The E.D. Texas Order not only required the documents to be filed under seal and
   that a copy of the E.D. Texas Order be provided to the clerk of the Court in the instant case (thus
   demonstrating these are not documents that are merely presumed to be confidential), but it also
   expressly reserved its own jurisdiction over issues governed by the Protective Order which would
   include challenges to CCE’s confidentiality designations. See E.D. Texas Order at 2 (“Nothing in
   this Order shall be construed as limiting the application or enforceability of the Protective Order in
   this case, and the papers filed in the Central District of California remain subject to this Court’s
   Protective Order in all other respects.”)

           Moreover, HMD cannot feign ignorance as to its obligation to comply with Rule 79-5.2.2(c),
   as the E.D. Texas Order was not silent as to how the documents were to be filed, or HMD’s
   obligation to make the C.D. California Court expressly aware of the same. Unlike filings made
   presumptively under seal that would be governed by Rule 79-5.2.2(b), HMD would not have been
   able to use CCE’s documents absent the permission of the Court pursuant to the E.D. Texas Order.
   It would be wholly inconsistent with the E.D. Texas protective order for a party such as HMD to
   circumvent the protections of the E.D. Texas court’s protective order by filing documents in a
   different action, such that CCE, a third-party to the instant enforcement action, would be required
   to interject itself into an action (to which it is not a party) to defend the confidential nature of
   documents already under seal. This is especially true here, where the E.D. Texas Court made clear
   its continuing jurisdiction over the documents subject to the Protective Order.

           HMD must cure its filings to comply with Cal. Local Rule 79-5.2.2(c). Please confirm
   before noon Central time tomorrow that HMD agrees to make this correction. If you refuse, please
   advise of times when you are available tomorrow to contact the Eastern District of Texas discovery
   hotline in order to resolve this issue.

                                                 Regards,



                                                 Hunter S. Palmer

   cc:
   20-78@cases.warrenlex.com
   ddacus@dacusfirm.com
   Case 8:20-mc-00127-JLS-JDE Document 13-4 Filed 12/29/20 Page 4 of 4 Page ID #:1288




HMD Global Oy v. Acacia Research Corporation, No. 20-mc-127 (C.D. California)
Hunter Palmer <hpalmer@bcpc-law.com>                                               Tue, Dec 29, 2020 at 5:37 PM
Reply-To: buck@matters.warrenlex.com
To: Maissa Chouraki-Lewin <maissa@warrenlex.com>
Cc: Deron Dacus <ddacus@dacusfirm.com>, Shannon Dacus <sdacus@dacusfirm.com>, 20-78 <20-
78@cases.warrenlex.com>, "CCE-Service@bcpc-law.com" <CCE-Service@bcpc-law.com>


 Maissa,



 Please find attached a letter from me in response to your letter of earlier today.



 Thank you,




 BRAGALONE CONROY PC

 Hunter Palmer



 2200 Ross Ave., Suite 4500W

 Chase Tower

 Dallas, TX 75201-7924

 Main:   214-785-6670

 Direct: 214-785-6683

 Email: hpalmer@bcpc-law.com

 Web: www.bcpc-law.com



 NOTICE OF CONFIDENTIALITY:

 The information contained in and transmitted with this e-mail may be subject to the Attorney-Client and Attorney Work Product
 privileges, and is Confidential. It is intended only for the individuals or entities designated as recipients above. You are hereby
 notified that any dissemination, distribution, copying, use or reliance upon the information contained in or transmitted with this e-mail
 by anyone other than the above addressee is unauthorized and strictly prohibited. If you have received this e-mail in error, please
 notify the sender immediately. Please destroy any e-mail erroneously transmitted to you.
